Citation Nr: 0904922	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  06-16 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for primary biliary 
cirrhosis.

2.  Entitlement to service connection for endometriosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty with the Army National 
Guard from November 1989 to December 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2005 and April 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.

In August 2006, the Veteran presented testimony before a 
Decision Review Officer at the RO.  In July 2007, the Veteran 
presented testimony before the undersigned member of the 
Board of Veterans' Appeals during a hearing at the RO.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, 
primary biliary cirrhosis was manifested during the Veteran's 
active duty service.

2.  The competent medical evidence of record illustrates that 
the Veteran currently has endometriosis which, on the basis 
of clear and unmistakable evidence, is shown to have pre-
existed military service and to not have been aggravated 
beyond the natural progression of the disease during military 
service.





CONCLUSIONS OF LAW

1.  Pre-existing primary biliary cirrhosis was aggravated 
during the Veteran's active duty service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2008).

2.  Endometriosis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) Veteran 
status; 2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided the Veteran with pre- and post- adjudication 
content-complying VCAA notice by letters, dated in December 
2004 and March 2006.  In the notices, the Veteran was 
informed of the type of evidence needed to substantiate the 
claims of service connection, namely, evidence of an injury 
or disease or event, causing an injury or disease, during 
service; evidence of a current disability; evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  The Veteran was also informed that VA would obtain 
VA records and records of other Federal agencies, and that 
she could submit other records not in the custody of a 
Federal agency, such as private medical records, or with his 
authorization VA would obtain any such records on her behalf.  
She was also asked to submit evidence, which would include 
that in her possession, in support of her claims.  The March 
2006 notice included the general effective date provision for 
the claims.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim, except for the degree of disability).

To the extent that the VCAA notice about the how VA assigns a 
disability rating and an effective date was provided after 
the initial adjudication, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.

The timing defect was cured without prejudice to the Veteran 
because she had a meaningful opportunity to participate 
effectively in the processing of the claims as he had the 
opportunity to submit additional argument and evidence at a 
hearing.

And the claims were readjudicated after the content-complying 
VCAA notice as evidenced by the statement of the case dated 
in March 2006 and supplemental statements of the case, dated 
June 2006 and November 2006.

As the essential fairness of the adjudication has not been 
affected, the presumption of prejudicial error as to the 
timing of the notice is rebutted.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The Veteran was afforded a VA 
examination in March 2006.

The RO has obtained the service medical records and post-
service medical records. As the Veteran has not identified 
any additional evidence pertinent to his claims, not already 
of record, and as there are no additional records to obtain, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.

Principles of Service Connection

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in military 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a). Secondary service 
connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
provision of 38 C.F.R.§ 3.310(a) was recently amended to 
conform with Allen, but since VA has been complying with 
Allen since the decision was issued in 1995, the amendment is 
not a liberalizing change in the law and does not otherwise 
change the application of the 38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Every Veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111.

In order to rebut the presumption of sound condition under 38 
U.S.C. § 1111, the government must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service, and that the disease or injury was not 
aggravated by service.  Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).  To satisfy the second requirement for 
rebutting the presumption of soundness, the government must 
show, by clear and unmistakable evidence, either that (1) 
there was no increase in disability during service, or (2) 
any increase in disability was "due to the natural 
progression" of the condition.  Joyce v. Nicholson, 443 F.3d 
845, 847 (Fed. Cir. 2006).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Primary Biliary Cirrhosis

The Veteran alleges entitlement to service connection for 
primary biliary cirrhosis.  A review of the record shows 
findings associated with primary biliary cirrhosis were first 
noted in 1999, in the form of elevated transaminase levels.  
In 2004, the Veteran was consequently diagnosed as having 
primary biliary cirrhosis.

In March 2006, the Veteran was afforded a VA examination.  
The VA examiner opined that it was less likely than not that 
the Veteran's primary biliary cirrhosis was caused by or the 
result of service.  He reasoned that a specific etiology or 
causative condition had not been identified for the Veteran's 
primary biliary cirrhosis.  The examiner also indicated that 
he had searched several physician oriented websites and was 
unable to find any association between primary biliary 
cirrhosis and gastroesophageal reflux disease or gastritis.  
He, therefore, also opined that it was less likely than not 
that the Veteran's primary biliary cirrhosis was due to her 
service-connected gastroesophageal reflux disease and/or 
gastritis.  

In support of her claim, however, the Veteran submitted a 
stated from John L. Gollan, BBS, Ph.D., a treatment provider, 
as well as, a professor in the Department of Gastroenterology 
at the University of Nebraska.  Dr. Gollan has opined that 
due to the uncertainty of the onset and the initial 
development of primary biliary cirrhosis, it was at least as 
likely as not that the Veteran's primary biliary cirrhosis 
began during her period of service.  

Upon review of the record, the Board finds that the evidence 
is at least in equipoise as to whether the Veteran's current 
primary biliary cirrhosis began during active service.  
Accordingly, applying the benefit-of-the-doubt rule, service 
connection is warranted for primary biliary cirrhosis.

Endometriosis

The Board notes that there was no evidence of endometriosis 
at service entry, and thus she is presumed to have been sound 
upon her enlistment.  It is, however, possible to rebut this 
presumption of soundness if clear and unmistakable evidence 
exists to show that the Veteran's claimed condition did in 
fact pre-exist service and that the disability was not 
aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).

The Board notes that the Veteran has testified before a 
Decision Review Officer and the undersigned member Board of 
Veterans' Appeals that her endometriosis existed prior to her 
entry into service and that it was aggravated during service.  
Moreover, her private treatment records indicated that she 
was diagnosed as having endometriosis and received treatment 
in 1988.  

During her VA examination dated in March 2006, she 
"emphatically" submitted that she had received treatment 
for endometriosis prior to service and not during service and 
that her endometriosis was aggravated by service.  The 
examiner indicated that it did sound like the Veteran 
experienced some symptoms of endometriosis during service; 
however, this did not mean that her endometriosis was 
aggravated or permanently worsened by service.  In a detailed 
opinion, the examiner stated his belief that the disorder did 
pre-exist service and that it was less likely than not to 
have been aggravated by the period of military service.  The 
report did contain a review of the medical evidence in 
service, which was absent any indication or documentation 
that the endometriosis was permanently aggravated or worsened 
as a result of service. 

The examiner's opinion in concert with the Veteran's 
statements is indeed clear and unmistakable evidence that 
endometriosis pre-existed service, and that military service 
did not aggravate the disorder beyond the natural 
progression.  Thus, in this instance, the presumption of 
soundness is rebutted, and it falls on the Veteran to provide 
evidence of aggravation.  VAOPGPREC 3-2003 (July 16, 2003).  
To that end, there is simply no competent evidence supporting 
the Veteran's contention that endometriosis was aggravated by 
service.  

Aggravation of endometriosis is not something that the 
Veteran, as a layperson, is competent to report.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
Board acknowledges that her reported symptoms of increased 
abdominal pain and fatigue and decreased appetite and weight 
loss service as symptoms, are ascertainable by the senses and 
are thus capable of lay observation.  Id.  She cannot, 
however, attribute these symptoms to aggravation of a pre-
existing endometriosis, as such an opinion requires medical 
expertise that she has not shown.  Moreover, her current 
symptoms of weight loss and fatigue have been attributed to 
her primary biliary cirrhosis, for which service connection 
was granted by means of this rating decision.  Finally, a 
review of the post-service medical evidence fails to reveal 
treatment for or complaints of endometriosis for several 
years after service that could be characterized as worsening 
of her condition.  Thus, the only competent medical opinion 
addressing aggravation is clearly and unmistakably against a 
finding that endometriosis was aggravated by service, and the 
claim must be denied.





ORDER

Entitlement to service connection for primary biliary 
cirrhosis is granted.

Entitlement to service connection for endometriosis is 
denied.




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


